Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 14 February 1779
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


   
forbach le 14 fev: 1779
Il faut mon cher Monsieur francklin que vous participiez aux premiers moments de ma resurection pour la consolidér et pour men faire sentir le prix. A quoi bon avoir des Meaux de moins, si ce nest pas pour avoir des plaisir de plus? Et ma vive amitié pour vous exelant homme doit vous repondre que cen est un bien grand pour mon coeur que de moccuppér de vous.
Jai etez malheureuse comme les pierre depuis le moment ous je vous ait perdue de vue, par letat de mon fils ainée, qui a la suite de 9 mois de fievre lante et de fievre quarte, a êtez attaqués dune fievre putride, qui la conduit trois fois aux porte du tombeau, temoin de sa cruelle situation occuppéz jour et nuit a le secourir, le dechirement de mes entraille les angoise de la doulleur de la crainte des allarmes m’ont enfin apres trois mois de resistence conduite moi meme sur le grabat, mon sang decomposés et appauvris, ma occasionnes des accidents tres graves, qui comence a cedér aux remedes mais qui ont rendue ma situation bien penible dautant que je navoit plus de tette, et que je ne pouvoit plus ni lire ni ecrire. Je suis encore singulierement foible, mais mon fils est sauvéz! Cela me repond de mon retablissement, jen serois cependant bien plus sure si jetois a portés de vous respectable home des secours de votre interet et de celui de mes amis en france, mais mon fils nest pas encor en etat daller a paris, et je ne puis le quitter tant quil aura besoin de moi, nous pouvons nous passér de nos enfants quand ils sont heureux, mais jamais quand ils sont a plaindre.
Adieu mon cher monsieur francklin quoi quen dise Mad. helvetius je suis persuadée que les absants non point torts avec vous, et si vous vous souvenés de predilection, de ceux qui vous aime le plus tendement et qui scavent le mieux pour quoi ils vous cherissent et vous reverre, je suis sure de tenir le premier rang dans Votre souvenir, cest une preeminance charmant homme dont vous avéz rendue mon coeur infiniment jaloux
M: Douairiere DU Sme. Duc DE DeuxpontsC tesse de forbach


Mes enfants vous presentes leur homage mille amities je Vous prie a Monsieur Votre fils.
Je nait recue encor aucunnes nouvelle de mon pauvre petit Neveux, son pere men demande a corp et a cris, ditte moi je vous prie tout ce que vous pouvéz en scavoir mon cher monsieur francklin? Je craint quil ne manque de tout en amerique, ce que je craint le plus, cest quil ne soit prisonier des anglois, je ne le plaindres pas sil est mort en combattant pour votre cause ou notre cause.
Jai lus deux petit conte de vous plein de philosophie qui mont fait le plus grand plaisir.

 
Endorsed: Countess Forbac 14 Feb. 79
